327 S.W.2d 579 (1959)
Ex parte George Elgin FISHER, Jr.
No. 30790.
Court of Criminal Appeals of Texas.
June 3, 1959.
Charles William Tessmer, Dallas, for appellant.
Henry Wade, Dist. Atty., A. D. Jim Bowie, James M. Williamson and Merle Flagg, Asst. Dist. Attys., Dallas, Leon B. Douglas, State's Atty., Austin, for the State.
DAVIDSON, Judge.
This is an extradition case. The demand was sought and extradition granted under that provision of Sec. 3 of Art. 1008a, Vernon's C.C.P., which authorizes the governor of this state to grant extradition where the demand is accompanied "by a copy of an affidavit made before a magistrate [in the demanding state], together with a copy of any warrant which was issued thereupon * * *."
The demand was not sought because of any accusation by indictment or information *580 supported by affidavit charging relator with a crime in the demanding state.
The complaint and warrant accompanying the record appear sufficient to show that relator is charged in the demanding state of California with the felony offense of automobile theft, especially in view of the affidavit of the injured party setting forth facts showing the commission of the crime charged and in view of the fact that a warrant of arrest was duly issued upon that complaint.
The demand of the governor of the State of California shows, upon its face, to have been executed by him. We are unable to agree with relator that the evidence is sufficient to show that the demand was not the act of the governor of that state but was that of the attorney general.
No reversible error appearing, the judgment remanding relator for extradition is affirmed.